Case 1:19-cr-00376-RBJ Document 145 Filed 11/10/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00376-RBJ

UNITED STATES OF AMERICA,

             Plaintiff,

v.

1.     MAXIMILLIAN ZEFERINO ESQUIBEL,

           Defendant.
______________________________________________________________________

                  PRELIMINARY ORDER OF FORFEITURE
______________________________________________________________________

      THIS MATTER comes before the Court on the United States= Motion for

Preliminary Order of Forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

2461(c). Dkt. 144. The Court having read said Motion and being fully advised in the

premises finds:

      THAT on August 21, 2019, an Indictment was filed charging defendant

Maximillian Zeferino Esquibel with violation of 18 U.S.C. § 922(g)(1, and included

a forfeiture allegation pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c);

      THAT on September 1, 2020, defendant Maximillian Zeferino Esquibel was

found guilty of Count One, a violation of 18 U.S.C. § 922(g)(1), by jury;

      THAT the requisite nexus exists between the DPMS AR-15 style rifle bearing

serial number F217318; Davis Industries, .32 caliber pistol, bearing serial number

312683; Sig Sauer, .45 caliber pistol, bearing serial number 58C298429; 7

magazines;    and    all ammunition seized on August 9, 2019 from defendant

Maximillian Zeferino Esquibel’s residence 1and Count One, a violation of 18 U.S.C.

§ 922(g)(1), to which defendant
Case 1:19-cr-00376-RBJ Document 145 Filed 11/10/20 USDC Colorado Page 2 of 3




Maximillian Zeferino Esquibel has found guilty; and

      THAT prior to the disposition of the assets, the United States, or its designated

sub-custodian, is required to seize the forfeited property and provide notice to any third

parties pursuant to 21 U.S.C. ' 853(n).

      THEREFORE, IT IS ORDERED, DECREED AND ADJUDGED:

      THAT the United States’ Motion for Preliminary Order of Forfeiture is GRANTED;

      THAT defendant Maximillian Zeferino Esquibel=s interest in the DPMS AR-15 style

rifle bearing serial number F217318; Davis Industries, .32 caliber pistol, bearing serial

number 312683; Sig Sauer, .45 caliber pistol, bearing serial number 58C298429; 7

magazines; and all ammunition seized on August 9, 2019, from defendant Maximillian

Zeferino Esquibel’s residence is forfeited to the United States in accordance with 18

U.S.C. ' 924(d) and 28 U.S.C. § 2461(c);

      THAT pursuant to Federal Rule of Criminal Procedure 32.2(b)(4), this Preliminary

Order of Forfeiture shall become final as to the defendant at the time of sentencing and

shall be made part of the sentence and included in the judgment;

      THAT the United States is directed to seize the property subject to forfeiture, and

further to make its return as provided by law;

      THAT the United States shall publish notice of this Preliminary Order of Forfeiture

in accordance with 21 U.S.C. ' 853(n), via a government website for at least thirty

consecutive days, and to make its return to this Court that such action has been

completed;

      THAT upon adjudication of all third-party interests, if any, the Court will enter a


                                            2
Case 1:19-cr-00376-RBJ Document 145 Filed 11/10/20 USDC Colorado Page 3 of 3




Final Order of Forfeiture pursuant to 18 U.S.C. ' 924(d) and 28 U.S.C. § 2461(c), in which

all interests will be addressed;

       THAT the Court shall retain jurisdiction to enforce this Order and adjudicate the

interests of all third-parties in ancillary proceedings; and

       THAT this Preliminary Order of Forfeiture may be amended pursuant to Rule

32.2(e)(1) of the Federal Rules of Criminal Procedure.



       SO ORDERED this 10th day of November, 2020.



                                                   BY THE COURT:


                                                   _________________________
                                                   R. BROOKE JACKSON
                                                   United States District Judge




                                              3
